Opinion by
Watts, J.
§ 1143. Claimant's bond in trial of right of property; forfeiture of. Pending an appeal from a judgment against the claimant in a trial of the right of property case, no legal forfeiture of the claimant’s bond, under article 5316, Pas. Dig., could be declared; but when such appeal had been dismissed, it was then proper for the sheriff to certify the failure of the claimant to return the property, and the clerk to indorse the bond forfeited. The statute gave such forfeiture the force and effect of a judgment, upon which execution should issue as upon other judgments. And after the Eevised Statutes went into effect, it was still proper, in a proceeding then pending, to declare such forfeiture in the manner provided by article 5316, Pas. Dig., although that article was repealed and supplied by other provisions of the Eevised Statutes. Section 5 of the general provisions of the Eevised Statutes, page 5, continued in force, for the purposes of this proceeding, the former law.
Affirmed.